Citation Nr: 9918244	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-19 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for dysthymia.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1974. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in February 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The veteran entered notice of disagreement with 
this decision in August 1998, a statement of the case was 
issued in November 1998, and 
the veteran entered a substantive appeal, on a VA Form 9, 
received in December 1998. 

For reasons of clarity, the Board has styled the issues as 
shown on the first page of this decision. 


FINDINGS OF FACT

1.  There is no medical evidence of record of a nexus between 
the veteran's current bilateral hearing loss disability and 
her military service.

2.  There is no medical evidence of record of a nexus between 
the veteran's tinnitus and her military service.

3.  There is no medical diagnosis of PTSD.

4.  The veteran's currently diagnosed dysthymia was not 
manifested during service or for many years thereafter, nor 
is her dysthymia otherwise shown to be related to her active 
military service.  



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran's dysthymia was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 


Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995); Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. 488 (1997).   That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498.  


I. Service Connection: Bilateral Hearing Loss

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when: the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385. 

With regard to the veteran's claim for bilateral hearing 
loss, the service medical records are negative for complaints 
or findings of hearing loss.  At an audiological evaluation 
at the service entrance examination in June 1970, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
NT
20
LEFT
10
10
20
NT
30

Speech recognition ability scores, if tested, were not 
indicated. 

At the physical examination for separation in February 1974, 
the veteran did not complain of hearing loss.  On the 
authorized audiological evaluation in February 1974, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
15
LEFT
10
10
15
25
20

Speech recognition ability scores, if tested, were not 
indicated. 

At a VA audiological examination in October 1997, the veteran 
reported difficulty understanding conversation in any 
situation involving background noise.  On the VA audiological 
evaluation in October 1997, pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
10
25
LEFT
10
15
20
25
20

Speech audiometry revealed speech recognition ability of 82 
percentage in the right ear and of 82 percentage in the left 
ear.  The examiner indicated that the results of pure tone 
tests showed "hearing to be within normal limits bilaterally 
except for a mild sensorineural loss at 8000 Hz in the left 
ear."  The examiner commented that test results were 
consistent with the veteran's history of noise exposure 
during service. 

The Board observes that the October 1997 VA examination 
revealed a current bilateral hearing loss disability, as 
evidenced by left and right ear speech recognition scores of 
less than 94 percent using the Maryland CNC Test.  38 C.F.R. 
§ 3.385.  However, the veteran's service medical records 
reveal neither a hearing loss disability nor an upward shift 
in pure tone thresholds, with evidence of significant noise 
exposure, during service.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

It is also clear that the examiner's comment at the time of 
the October 1997 examination regarding noise exposure was 
based entirely on history provided by the veteran at that 
time.  The examiner's comment was not made after review of 
the service medical records or subsequent records and was not 
arrived at independently.  The Board therefore does not view 
such comment as medical evidence of a nexus to service.  

In this case, there is no evidence of record demonstrating a 
nexus between the veteran's current bilateral hearing loss 
disability and service.  While the veteran entered notice of 
disagreement and a substantive appeal to the denial of 
service connection for bilateral hearing loss, implicitly 
contending that her hearing loss is related to service, there 
is no medical evidence of a link to service.  It appears that 
her hearing loss developed many years after service and is 
unrelated to her service.  In fact, in a November 1993 
Application for Compensation for various claimed disorders, 
the veteran did not even mention bilateral hearing loss.  At 
any rate, while the veteran may feel that her hearing loss is 
related to her military service, it should be emphasized that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well-grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992). 

There is no competent medical evidence of a nexus between the 
veteran's current bilateral hearing loss disability and any 
incident of her period of active military service.  For this 
reason, the veteran's claim for service connection for 
bilateral hearing loss is not well grounded and must be 
denied.  38 U.S.C.A. § 5107(a).

II. Service Connection: Tinnitus

The veteran contends that she currently has tinnitus which is 
causally related to service.  Service medical records are 
negative for complaints, findings, or diagnosis of tinnitus.  
In November 1993, the veteran filed an Application for 
Compensation for various claimed disorders but did not at 
that time claim service connection for tinnitus.  Service 
medical records are negative for complaints, findings, or 
diagnosis of tinnitus.  At the service separation examination 
in February 1974, the veteran reported, and examination 
found, the veteran's ears to be normal.  

The evidence of record reflects no complaints, diagnosis, or 
treatment of tinnitus following service separation until 
when, notably over 23 years after service separation, at a VA 
audiological examination in October 1997, the veteran 
complained of a high-pitched bothersome ringing or buzz in 
her ears which began in 1970, and happened "once in a 
while" thereafter, until it worsened from 1995 to 1997.  The 
examiner recorded this as a "periodic" bilateral tinnitus 
which had been present for several years.  

Assuming that the medical references to tinnitus are 
sufficient to constitute medical diagnoses of current 
disability, the Board is nevertheless unable to find any 
medical evidence of a nexus to service.  The veteran's mere 
recitation of history at a current examination is not in 
itself sufficient to link a current disorder to service.  
With regard to the tinnitus issue, it appears clear from the 
October 1997 VA examination that the examiner was relying 
solely on history furnished by the veteran.  Accordingly, the 
Board does not view the examiner's statement that the tests 
conducted were "consistent with the veteran's history of 
noise exposure" as constituting medical evidence of 
causation.  The veteran's tinnitus claim is therefore also 
not well-grounded. 

III. Service Connection:  PTSD

Service-connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (final rule effective March 
7, 1997; 64 Fed. Reg. 32,808 (1999)).

Due consideration shall be given to the places, types, and 
circumstances of the veteran's service as shown by the 
service record, the official history of each organization in 
which he served, medical records, and all pertinent medical 
and lay evidence.  If the veteran engaged in combat with the 
enemy, lay evidence of service incurrence or aggravation of 
injury or disease will be accepted as proof of service-
connection, provided it is consistent with the circumstances, 
conditions, or hardships of such service.  Such evidence will 
be accepted notwithstanding the fact that there is no 
official record of such incurrence.  Every reasonable doubt 
will be resolved in favor of the veteran.  38 U.S.C.A. § 1154 
(West 1991).

In this veteran's case, service medical records are negative 
for PTSD.  On her claim filed in June 1997, the veteran 
indicated that she had PTSD as the result of harassment in 
service.  In June 1997, the veteran entered a claim for 
service connection for PTSD.  

A VA PTSD examination, conducted in September 1997, resulted 
in the diagnosis of dysthymia, but no diagnosis of PTSD.  As 
there is no medical diagnosis of record of PTSD, the Board 
finds that the veteran has not presented a well-grounded 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5107.  As the veteran has not presented a well-
grounded claim, to include a current diagnosis of PTSD, the 
Board does not reach the questions of whether the veteran was 
engaged in combat with the enemy, or whether the reported in-
service stressors have been verified.  

As the veteran's claims for service connection for bilateral 
hearing loss, tinnitus, and PTSD, are not well grounded, VA 
has no further duty to assist the veteran-appellant in 
developing the record to support this claim.  See Epps, 126 
F.3d at 1467-68.  Furthermore, as the Board is not aware of 
the existence of additional relevant evidence that could 
serve to make the veteran's claims as to these issues well 
grounded, there is no further duty on the part of VA under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence required to complete her application for service 
connection for the claimed disabilities.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

IV: Service Connection:  Dysthymia

With regard to the veteran's claim for service connection for 
dysthymia, service medical records reflect that, in July 
1970, the veteran complained of pain in both feet without 
localized swelling or pain, and was noted to be very anxious, 
with a history of crying in the dormitory.  The resulting 
impressions included anxiety.  In July 1971, the veteran 
complained of grogginess, ache, and malaise, and was noted to 
appear anxious, while examination was unremarkable.  The 
veteran was placed on a diet  beginning in 1972.  At the 
service separation examination in February 1974, the veteran 
reported that she had experienced, or currently experienced, 
frequent trouble sleeping, but denied depression or excessive 
worry or nervous trouble of any sort, and was clinically 
evaluated as psychiatrically normal.  The examiner's review 
of the history noted that the veteran's painful joints, 
swollen hands and feet, and being overweight had been 
diagnosed as "nerves."  

Private treatment records reflect that in 1991 the veteran 
was being treated for depression.  At what appears to be a 
fee basis VA examination conducted in December 1993, the 
veteran reported that in service she faced stresses which 
resulted in peptic ulcer disease, and that she was diagnosed 
with depression after service.  The veteran examiner 
diagnosed the veteran as having (Axis I diagnosis) major 
depression without psychotic features.  The examiner offered 
the opinion that the veteran's depression was not service 
connected.  

At an examination for mental disorders in March 1996, the 
veteran reported that in service she started having marital 
problems and that she gained weight and became depressed and 
anxious.  She reported that she became sad, was crying all 
the time, experienced poor concentration, and had a self-
image problem, and that this condition had continued to exist 
in her life.  The diagnosis was Axis I recurrent major 
depression without psychotic features, and Axis II dependent 
personality traits.  The examiner did not relate the 
veteran's diagnoses to her military service. 

At a VA PTSD examination in September 1997, the veteran 
reported that during service she experienced harassment from 
her peers because she was the only female in various areas at 
work, and that she began to have ongoing anxiety and 
depression.  She also reported that her symptoms of 
depression had been more prominent over the previous 12 
years.  The examiner diagnosed moderately severe dysthymia, 
without bipolarity, extending back to the time of military 
service.  The examiner also summarized that the veteran 
appeared to be at risk because of hereditary characteristics 
for a mood disorder.  

While not clear, the diagnosis at the December 1997 VA 
examination appears to sufficiently constitute an opinion as 
to the etiology of the veteran's dysthymia by expressly 
linking such disorder to the time of the veteran's military 
service.  As opposed to comments by medical personnel with 
regard to the hearing loss and tinnitus issues discussed 
earlier, the December 1997 diagnosis appears to be 
unequivocal and on its face expresses an opinion of a nexus 
to service.  Accordingly, the Board finds that the veteran's 
claim for service connection for dysthymia is well grounded.  

Turning to the merits of the veteran's claim, the Board notes 
that, in addition to the December 1997 diagnosis, the 
December 1993 opinion was that the veteran's symptoms of 
depression were not service connected.  As there are 
conflicting medical opinions of record regarding the 
relationship of the veteran's dysthymia to service, the Board 
must weigh the probative value of this medical evidence.  In 
this regard, the Court has held that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Court has also held that, while 
"the BVA is not free to ignore the opinion of a treating 
physician, the BVA is certainly free to discount the 
credibility of that physician's statement."  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).   

The September 1997 VA diagnosis, which included that the 
veteran's currently diagnosed dysthymia extended back to the 
time of military service, was based on the veteran's reported 
history that she experienced depression during service and 
had experienced ongoing anxiety and depression since service.  
While the evidence shows that the veteran was anxious on two 
occasions during service, once diagnosed as anxiety, the 
evidence does not show that the veteran became depressed 
during service.  At service separation, the veteran 
specifically reported that she had not experienced, and was 
not then experiencing, depression or excessive worry or 
nervous trouble of any sort.  The veteran's reported history 
during service of no depression is consistent with the 
clinical findings at that time that she was psychiatrically 
normal.  The Board finds the veteran's history reported in 
service (of no depression) more highly probative than her 
recollection about in-service symptomatology reported in the 
1990's, over 17 years after service separation, especially 
histories of depression in service reported in March 1996 and 
September 1997. 

With regard to the veteran's reporting of continuous post-
service symptomatology (March 1996) of becoming sad, crying 
all the time, poor concentration, and a self-image problem, 
the clinical evidence of record, and the veteran's prior 
reporting, does not corroborate this history.  The clinical 
evidence of record reflects that the veteran was being 
treated in 1991 for depression, but reflects no history of 
complaints, findings, or diagnosis of depression or dysthymia 
before 1991, notably over 17 years after service separation.  
On her Application for Compensation in November 1993, the 
veteran wrote that her depression began in 1991.  Treatment 
records from 1991 to 1993, and a VA examination in December 
193, note the veteran's current symptomatology, but do not 
record the veteran reporting a history of depression in 
service or of continuous post-service symptomatology of 
depression.  It was not until March 1996, over a year after 
she had filed her claim for service connection, notably at a 
VA examination for compensation purposes, and not for 
treatment purposes, that the veteran reported a history which 
included depression in service and continuous post-service 
symptomatology of depression.  

The veteran's recently reported history of depression in 
service or of continuous post-service symptomatology of 
depression (after service prior to 1991) is not corroborated 
by the medical evidence of record.  As there is no clinical 
evidence of depression or complaints of depression until 
1991, and the Board having found the veteran's more recent 
assertions of such not to be credible, it appears that the 
September 1997 VA examiner simply recorded the veteran's 
historical reporting regarding depression in service and 
continuous post-service symptomatology.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence).  

While the Board finds the VA examiner's September 1997 
opinion is sufficient nexus opinion evidence to well ground 
the veteran's claim for service connection for dysthymia, it 
also finds that, as the veteran's allegations of depression 
during and after service before 1991 are not corroborated by 
the clinical evidence of record, the VA examiner's September 
1997 "opinion" is clearly based on the veteran's inaccurate 
history.  While an examiner can render a current diagnosis 
based upon his examination of the veteran, the Court has held 
that, without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran.  Swan v. Brown, 
5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993). 

The Board notes that the December 1993 medical opinion was 
based on a more accurate history, which included that the 
veteran had been diagnosed and treated after service for 
depression, but did not include a history of symptoms or 
diagnosis of depression in service or continuous post-service 
symptomatology of depression.  The examiner offered an 
unambiguous opinion that the veteran's depression was not 
service connected.  This opinion is most consistent with the 
credible evidence of record, which includes the veteran's 
reporting (on her Application for Compensation) of onset of 
depression in 1991, as well as the medical evidence 
reflecting diagnosis and treatment beginning in 1991.  For 
these reasons, the Board finds the December 1993 medical 
nexus opinion to be more probative regarding the relationship 
between dysthymia and service than the September 1997 medical 
nexus opinion.  

The veteran may well believe that her current dysthymia is 
etiologically related to her active duty service, or claimed 
continuous post-service symptomatology.  However, it is the 
province of health care professionals to enter conclusions 
which require medical opinions, such as an opinion as to the 
relationship between a current disability and service.  As a 
result, the veteran's lay opinion does not present a 
sufficient basis upon which to competently link her current 
dysthymia to service, or claimed post-service symptomatology.  
See Grottveit, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As the evidence does not 
demonstrate that the veteran incurred dysthymia in service, 
and that the currently diagnosed dysthymia is not related to 
service, service connection for dysthymia is not warranted.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal of entitlement to service connection for 
dysthymia, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of this matter on that basis.  The weight of the 
evidence is against the veteran's claim.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (1998).

V. Ancillary Issues

On her notice of disagreement and substantive appeal, 
submitted on a VA Form 9, the veteran listed as "issues" 
the entitlement to an advisory/independent medical opinion, 
entitlement to a thorough and contemporaneous examination, 
and entitlement to adequate reasons and bases.  
Notwithstanding the veteran's characterization of these 
issues as separately appealable issues, these issues are 
ancillary issues to the veteran's underlying claims; they are 
not separately appealable issues.  "A determination that an 
independent medical opinion is not warranted may be contested 
only as part of an appeal on the merits of the decision 
rendered on the primary issue by the agency of original 
jurisdiction."  38 C.F.R. § 3.328 (1998).  These ancillary 
issues may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue. 

As the veteran has not presented well-grounded claims for 
service connection for bilateral hearing loss, tinnitus, or 
PTSD, the duty to assist the veteran, to include additional 
VA examination or advisory medical opinion, does not arise.  
See Slater v. Brown, 9 Vet. App. 240 (1996); Franzen v. 
Brown, 9 Vet. App. 235 (1996).  The United States Court of 
Appeals for the Federal Circuit held that only a person who 
has submitted a well-grounded claim can be determined to be a 
claimant for the purpose of invoking the duty to assist 
provisions of 38 U.S.C.A. § 5107(a).  See Epps at 1468-69. 

With regard to a request for an independent medical opinion, 
the Board notes that the veteran has not asserted that the 
evidence is medically complex or controversial, only that she 
wants an independent medical opinion.  The veteran has not 
even stated as to which issue or issues she is requesting 
such opinion.  38 C.F.R. § 3.328 (1998) provides that, when 
warranted by the medical complexity or controversy involved 
in a pending claim, an advisory medical opinion may be 
obtained from one or more medical experts who are not 
employees of VA.  Approval shall be granted only upon a 
determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  As noted above, as the 
veteran has not presented well-grounded claims for service 
connection for bilateral hearing loss, tinnitus, or PTSD, the 
duty to assist the veteran, to include an advisory medical 
opinion, does not arise.  Moreover, the veteran has not even 
alleged why the evidence would warrant an independent medical 
opinion. 


ORDER

The appeal is denied as to all issues.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

